DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because some of the drawings of record do not have the requisite line quality.  Such drawings include Figures 3, 4, 5, 9A-F, 10A-B. Applicant is advised that the replacement Figures 4 and 5 submitted December 28, 2020 have also been scanned with insufficient clarity to make them sufficiently legible.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-25, 27, 28, 30, 31 and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mihailescu.  Mihailescu discloses in the Figures and specification a medical guidance system comprising a medical equipment interface configured to receive data from a medical equipment system during a medical procedure (see paragraphs [0189-193] of the specification), a three-dimensional guidance system configured to sense real-time positional information of the medical equipment system (paragraphs [0012-14], [0147] and [0213]) and an augmented reality interface configured to present real and virtual information during the procedure (paragraph [0214]), where the interface is capable of presenting first data pertaining to real objects including a portion of the medical equipment system (paragraphs [0025, 0201-02]) and second data pertaining to virtual objects including data received by the medical equipment interface (paragraphs [0157-0164], [0214]).
With respect to claim 20, Mihailescu discloses an ultrasound system as recited.  See e.g. paragraph [0150].  With respect to claims 21, 28 and 35, Mihailescu discloses at paragraph [0147] that the 3DGS senses a user’s real-time movement of a portion of the medical equipment relative to a body of the patient as recited.  Mihailescu further discloses at paragraph [0215] the provision of a library which comprises data generated prior to the performance of the medical procedure.  With respect to claim 22, Mihailescu discloses a computer system comprising an interface as recited.  See e.g. paragraphs [0079] and [0238].  With respect to claim 23, Mihailescu discloses at paragraphs [0017] and [0219] the use of an infrared camera.  With respect to claims 24 and 36, Mihailescu discloses at paragraph [0130] the use of a magnetic field generated by at least a portion of the medical equipment system as recited.  With respect to claim 25, Mihailescu discloses at paragraph [0025] the use of a virtual still image as recited.  With respect to claims 27, 30 and 31, Mihailescu discloses at paragraphs [0188] and [0226] the provision of a head-mounted display as discussed above.  With respect to claim 34, Mihailescu discloses the recited method, as discussed above with respect to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Mihailescu.  While Mihailescu does not explicitly disclose the provision of an auditory instruction, or a virtual image or video providing instruction, Mihailescu does disclose at paragraph [0068] the provision of data comprising an instruction pertaining to the position or movement of a portion of the medical equipment system.  One of ordinary skill would understand that audio, virtual images and virtual video are very well-known types of information presented to a user, and would have been obvious variants on the instructions taught by Mihailescu.  Also, applicant is advised that the content of printed matter or other nonfunctional descriptive material, including instances where a computer-readable medium merely serves as a support for information or data such as the specific types of information recited in claim 9, will not overcome the prior art where there is no new and nonobvious functional relationship between the printed matter and the underlying substrate.  See MPEP 2111.05(III).

Claims 29, 32, 33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Mihailescu in view of McKenzie.  Mihailescu discloses or suggests the claim limitations with the exception of the provision of a neural network as recited.  This feature is known in the art, as taught for example by McKenzie at paragraphs [0039-42] of the specification, and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results.  With respect to claim 33, convolutional neural networks are a well-known type of neural network, as acknowledged in paragraph [0082] of applicant’s specification, whose use would have been on obvious variant on the teachings of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
November 16, 2022